Citation Nr: 1003678	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  06-03 520A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for viral hepatitis.

2.  Entitlement to service connection for hyponatremia.

3.  Entitlement to service connection for osteopenia of the 
bilateral wrists.

4.  Entitlement to service connection for a neck disorder.

5.  Entitlement to service connection for epidermic 
keratoconjunctivitis. 


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1997 to September 
2004.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO) which, in pertinent part, denied service 
connection for viral hepatitis, hyponatremia, bilateral wrist 
osteopenia, a neck condition, and epidermic 
keratoconjunctivitis. 

The Veteran was scheduled for a September 2007 travel Board 
hearing.  The Veteran cancelled her hearing prior to the 
scheduled hearing date; therefore, her hearing request has 
been withdrawn.

The issue of entitlement to service connection for a neck 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have active viral hepatitis or 
residuals thereof that amounts to a disability for VA 
purposes.  

2.  Hyponatremia constitutes a laboratory finding and is not 
a disease or disability under VA law and regulations.

3.  The Veteran is shown by competent medical evidence to 
have osteopenia of the bilateral wrists etiologically related 
to active service.

4.  The Veteran's bilateral epidermic keratoconjunctivitis is 
resolved; the Veteran is already service-connected for a post 
viral right nasolacrimal duct obstruction, residual of 
epidermic keratoconjunctivitis in service.  


CONCLUSIONS OF LAW

1.  Viral hepatitis was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

2.  Hyponatremia does not constitute a disability which was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2009).

3.  Osteopenia of the bilateral wrists was incurred in active 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

4.  Epidermic keratoconjunctivitis was not incurred in active 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Such notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see 
also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

In a July 2004 letter, VA informed the Veteran of the 
evidence necessary to substantiate her claim, evidence VA 
would reasonably seek to obtain, and information and evidence 
for which the Veteran was responsible.  

A March 2006 letter provided the Veteran with notice of the 
type of evidence necessary to establish a disability rating 
and effective date.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  This notice was not received prior to 
the initial rating decision.  Despite the inadequate timing 
of this notice, the Board finds no prejudice to the Veteran 
in proceeding with the issuance of a final decision.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  As the Board concludes 
below that the preponderance of the evidence is against the 
Veteran's claim for service connection for viral hepatitis, 
hyponatremia, and epidermic keratoconjunctivitis, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  There 
is no indication that such a notice deficiency otherwise 
affects the outcome of this case.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006); See also Shinseki v. Sanders, 129 
S.Ct. 1696 (2009) (holding that the burden is on the claimant 
to show that prejudice resulted from the error, rather than 
on VA to rebut a presumed prejudice).

In a December 2009 statement, the Veteran's representative 
argued that the Veteran was not provided with notice of the 
laws and regulations governing new and material evidence 
claims.  The Veteran is appealing her initial claim for 
service connection.  There was no prior final denial of 
service connection for the issues on appeal; thus, the laws 
and regulations governing new and material evidence claims 
are not for application.  

The Veteran's service treatment records, VA and private 
treatment records, and VA examinations have been associated 
with the claims file.  The Board notes specifically that the 
Veteran was afforded VA examinations in July 2004 and August 
2004.  38 C.F.R. § 3.159(c)(4) (2009).  When VA undertakes to 
provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  As set forth in 
greater detail below, the Board finds that the VA 
examinations obtained in this case are adequate they are 
predicated on a review of the claims folder and medical 
records contained therein; contain a description of the 
history of the disabilities at issue; document and consider 
the Veteran's complaints and symptoms; and contain a 
discussion of the etiology of the Veteran's claimed 
disabilities.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion 
with respect to the issue on appeal has been met.  38 C.F.R. 
§ 3.159(c)(4).  VA has provided the Veteran with every 
opportunity to submit evidence and arguments in support of 
her claim, and to respond to VA notices.  The Veteran and her 
representative have not made the Board aware of any 
additional evidence that needs to be obtained prior to 
appellate review.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  The record is complete and the case is ready for 
review.

B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2009).  Service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2009).  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

1.  Viral Hepatitis

Service treatment records show that the Veteran was diagnosed 
with hepatitis in service.  Periodic examinations completed 
prior to the Veteran's enlistment, dated in September 1994 
and October 1996, do not reflect any findings related to 
hepatitis prior to the Veteran's service entrance.  

The Veteran sustained a needle stick to the left thumb after 
delivery of an infant in October 2001.  She sustained a 
needle stick to the left index finger in August 2003 while 
performing surgery.    

Laboratory testing completed in July 1998 shows that the 
Veteran had a positive immune status to the hepatitis B 
surface antibody; prior to her documented needle sticks.  
Laboratory testing completed in October 2001 indicates that 
the Veteran had reactive hepatitis B surface antibody, and 
non-reactive hepatitis B core antibody.  Laboratory testing 
completed in February 2003 indicates that the Veteran had a 
non-reactive hepatitis B core antibody.  

A June 2004 treatment report associated with service 
treatment records shows that the Veteran was diagnosed with 
hepatitis in January 2003.  The Veteran's diagnosis at the 
time of the June 2004 report was a history of viral 
hepatitis.

A July 2004 VA examination shows that the Veteran was 
diagnosed with hepatitis with abnormal liver function studies 
in January 2003, after having anorexia and poor appetite.  
The examiner noted, despite efforts to identify an exact 
cause of the Veteran's hepatitis, that they were not able to 
find a causative factor.  The Veteran had been given a 
general diagnosis of viral hepatitis; however, liver 
functions returned to normal without treatment.  The VA 
examiner diagnosed the Veteran with status post viral 
hepatitis, resolved.

VA treatment records dated from 2003 to 2006 reflect a past 
medical history of hepatitis, but do not reflect current 
active hepatitis or any residuals thereof. 

It appears from the medical evidence that the Veteran was 
exposed to viral hepatitis sometime in the past, which 
resulted in finding the presence of the hepatitis B surface 
antibody, and non-reactive hepatitis B core antibody during 
service.  The Veteran was diagnosed with hepatitis in 
service.  However, competent medical evidence of record does 
not indicate the presence of active viral hepatitis infection 
or residuals thereof during the appeal period.  The Board 
notes that the Veteran filed her claim of entitlement to 
service connection in July 2004.   Cf. McClain v. Nicholson, 
21 Vet. App. 319 (2007).  The existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation.  See 38 U.S.C.A. § 1110, 1131; Degmetich v. 
Brown, 104 F. 3d 1328 (1997).  In the instant case, there is 
no current medical evidence of active viral hepatitis or 
residuals thereof, despite findings of hepatitis in service.  
Therefore, the Board finds that service connection for viral 
hepatitis is not warranted. 

2.  Hyponatremia.

Service treatment records show that the Veteran was assessed 
with hyponatremia in service.  Periodic examinations 
completed prior to the Veteran's enlistment, dated in 
September 1994 and October 1996 do not reflect findings 
related to hyponatremia prior to the Veteran's service 
entrance.  January 2002 and April 2004 treatment reports 
reflect a history of hyponatremia.  A June 2004 treatment 
report associated with service treatment records shows that 
the Veteran was assessed with hyponatremia in July 2001.  The 
Veteran was seen for hyponatremia, secondary to water 
intoxication in June 2004.  

A July 2004 VA examination shows that the Veteran claimed 
that she had hyponatremia with symptoms of polydipsia and 
polyuria.  The examiner noted, however, that there was 
uncertain etiology despite multiple tests to rule out 
possible diabetes insipidus.  The VA examiner assessed the 
Veteran with intermittent hyponatremia. 

The evidence shows that the Veteran was assessed with 
hyponatremia in service.  However, hyponatremia is defined as 
a deficiency of sodium in the blood. DORLAND'S ILLUSTRATED 
MEDICAL DICTIONARY, 896 (30th ed. 2003).

In other words hyponatremia is a laboratory finding and not a 
disability for which VA compensation benefits is payable.  
Cf.  61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (Diagnoses of 
hyperlipidemia, elevated triglycerides, and elevated 
cholesterol are actually laboratory results and are not, in 
and of themselves, disabilities.  They are, therefore, not 
appropriate entities for the rating schedule.).  The term 
"disability" as used for VA purposes refers to impairment of 
earning capacity.  See Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

There is no evidence of record to suggest that the Veteran's 
hyponatremia, in and of itself, causes any impairment of 
earning capacity.  While hyponatremia may be evidence of an 
underlying disability or may later cause disability, service 
connection may not be granted for a laboratory finding. 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of a present 
disability there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (citation omitted); 
see 38 U.S.C.A. §§ 1110, 1131 (West 2002).

Accordingly, because hyponatremia does not constitute a 
current disability for which service connection may be 
granted, the Board concludes that the preponderance of the 
evidence is against the claim of service connection for 
hyponatremia.

3.  Osteopenia of the Bilateral Wrists.

Service treatment records show that the Veteran was diagnosed 
with osteopenia in service.  Periodic examinations completed 
prior to the Veteran's enlistment, dated in September 1994 
and October 1996 do not reflect any findings related to 
osteopenia prior to the Veteran's service entrance.  A 
diagnosis of osteopenia was noted in service treatment 
records dated in April 2004 and June 2004. 

A July 2004 VA examiner stated that the Veteran had developed 
and had documented evidence of osteopenia of both wrists.  A 
physical examination of the wrist and hands revealed no 
obvious deformities or joint abnormalities, and the Veteran 
had normal range of motion and grip.  The Veteran was 
diagnosed with osteopenia of the right and left wrist without 
current residual evident on examination.  

A September 2005 VA treatment report shows that the Veteran 
was to be started on Vitamin D with calcium for diagnosed 
osteopenia. 

The requirement of a current disability is satisfied when a 
claimant has a disability at the time a claim for VA 
disability compensation is filed or during the pendency of 
that claim.  McClain v. Nicholson, 21 Vet. App. 319, 312 
(2007).  Service treatment records show that osteopenia was 
initially diagnosed in service.  A July 2004 VA examination 
reflects a current diagnosis of osteopenia of the right and 
left wrist, without current residuals.  The July 2004 VA 
examination was conducted after the Veteran's initial claim 
for service connection, but before her separation from 
service.  Although no current residuals were shown in a VA 
examination, contemporaneous evidence of record does not show 
that the Veteran's osteopenia has resolved.  VA treatment 
records show that the Veteran was being treated for 
osteopenia in 2005.  Medical evidence shows that osteopenia 
was diagnosed in service, and has not resolved.  Therefore, 
the Board finds that service connection for osteopenia is 
warranted.  

4.  Residuals of Epidermic Keratoconjunctivitis

Service treatment records show that in October 1999, the 
Veteran was splashed in the eyes with amniotic fluid from a 
patient who was known to be infected with group B strep.  She 
was seen with increasing redness and burning of the eye that 
received most of the splash.  The Veteran was diagnosed with 
group B strep, Chlamydia (though it was noted that the time 
course may have been too rapid), and viral conjunctivitis.  
The Veteran continued to be seen for viral conjunctivitis.  
In November 1999 the Veteran was diagnosed with epidermic 
keratoconjunctivitis.  A March 2000 ophthalmology report 
shows that the Veteran's right eye was still tearing.  An 
August 2000 operative report shows that the Veteran developed 
epiphora in the right eye after her episode of epidemic 
keratoconjunctivitis.  She continued to have epiphora.  She 
had a preoperative and postoperative diagnosis of 
nasolacrimal duct obstruction.  Service treatment records 
dated in 2001 reflect continued complaints related to the 
right eye.  A March 2001 treatment report shows that there 
was no evidence of conjunctivitis keratitis.  A diagnosis of 
epidemic keratoconjunctivitis was noted in a June 2004 
treatment report.  

An August 2004 VA authorized eye examination included a 
summary of the Veteran's history.  The examiner stated that 
the Veteran was splashed in the face and eyes with amniotic 
fluid and developed epidemic keratoconjunctivitis as a direct 
result of the exposure to the contaminated fluid.  The 
examiner stated that epidermic keratoconjunctivitis existed 
since 1999.  The examiner stated that this condition was due 
to injury, and occurred in 1999 after exposure to amniotic 
fluid.  The Veteran's eye symptoms included excessive tearing 
in the right eye with distortion of vision and frequent 
ocular infections.  The Veteran stated that her condition did 
not cause incapacitation.  Current treatment included ocular 
medications during the episodic infections.  Functional 
impairment, secondary to epidermic keratoconjunctivitis, 
included frequent infections of the right eye resulting in 
four days lost from work per year.  A physical examination of 
the eyes was conducted.  A visual acuity examination shows 
that the Veteran had an uncorrected vision of 20/20 
bilaterally.  The Veteran did not have diplopia and a visual 
field examination was within normal limits.  The examiner 
stated that the Veteran did not have a diagnosis of bilateral 
epidermic keratoconjunctivitis at that time, because the 
condition had resolved.  

The Board notes that the Veteran was also evaluated for a 
post viral right nasolacrimal duct obstruction at the time of 
her August 2004 VA authorized eye examination.  The VA 
examiner stated that this condition was due to injury, and 
that it occurred after having epidemic keratoconjunctivitis.  
Subjective factors associated with the Veteran's post viral 
right nasolacrimal duct obstruction were frequent excessive 
tearing with distorted vision and frequent infections in the 
right eye.  The Veteran is currently service-connected for a 
post viral right nasolacrimal duct obstruction.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See 38 U.S.C.A. § 
1110, 1131; Degmetich v. Brown, 104 F. 3d 1328 (1997).  
Medical evidence of record shows that epidermic 
keratoconjunctivitis was incurred in service, but had 
resolved at the time of the Veteran's claim for service 
connection.  The August 2004 VA examination was completed 
prior to the Veteran's separation from service.  Therefore, 
the Veteran is not shown to have a current diagnosis of 
epidermic keratoconjunctivitis.  The Board notes that an 
August 2004 examiner found that the Veteran had frequent 
ocular infections and excessive tearing in the right eye with 
distortion of vision secondary to epidermic 
keratoconjunctivitis; however, the residual symptomatology 
identified is already service-connected in conjunction with 
the Veteran's diagnosis of post viral right nasolacrimal duct 
obstruction.  Therefore, the Board finds that service 
connection for epidermic keratoconjunctivitis is not 
warranted as it resolved prior to the Veteran's separation 
from service.   

C.  Conclusion

Although service treatment records reflect a diagnosis of 
hepatitis in service; the Veteran does not exhibit current 
active viral hepatitis or residuals thereof.  Therefore, the 
Board concludes the preponderance of the evidence is against 
finding that the Veteran has viral hepatitis etiologically 
related to active service.  

Hyponatremia does not constitute a current disability for 
which service connection may be granted.  Therefore, the 
Board concludes that the preponderance of the evidence is 
against the claim of service connection for hyponatremia.

The Veteran was diagnosed with osteopenia of the bilateral 
wrists after her application for service connection, and 
prior to her separation from service.  Service treatment 
records indicate that osteopenia was incurred in service.  
Therefore, the Board concludes that the evidence supports a 
finding that the Veteran has osteopenia of the bilateral 
wrists etiologically related to active service.  

The Veteran's epidermic keratoconjunctivitis resolved prior 
to the Veteran's separation from service.  Therefore, 
concludes that the preponderance of the evidence is against 
the claim of service connection for epidermic 
keratoconjunctivitis.  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the 
doubt, but there is not such a state of equipoise of positive 
and negative evidence to otherwise grant the Veteran's claim.


ORDER

Service connection for viral hepatitis is denied.

Service connection for hyponatremia is denied.

Service connection for osteopenia of the bilateral wrists is 
granted.

Service connection for epidermic keratoconjunctivitis is 
denied.


REMAND

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2009).  

Periodic examinations completed prior to the Veteran's 
enlistment, dated in September 1994 and October 1996, show 
that the Veteran sprained or strained her neck prior to 
service while competing in gymnastics from 1990 to 1992.  

During a July 2004 VA examination, the Veteran again reported 
injuring her neck with a bad sprain prior to service.  The 
Veteran reported that her neck intermittently was stiff and 
sore.  A July 2004 VA examiner stated with respect to the 
Veteran's claimed neck disorder that there was no clear 
pathology to render a diagnosis.  The VA examiner, however, 
remarked that the Veteran's neck claim could not be fully 
evaluated with radiological studies due to her pregnancy.  

The July 2004 VA examination was conducted prior to the 
Veteran's separation from service.  Because the Veteran had 
complaints of neck pain prior to her separation from service 
during her July 2004 VA examination, and because her claim 
could not be fully evaluated with radiological studies at 
that time; the Board finds that a remand for a supplemental 
VA examination is necessary.  

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be afforded a VA 
orthopedic examination to determine if 
she has a current neck disorder that 
was incurred or aggravated in service.  
The claims folder must be made 
available to the examiner for review 
prior to examination.  All indicated 
tests and studies are to be performed, 
to include x-rays of the cervical 
spine.  The examiner must address the 
following:

a).  Identify any current neck 
disorders.  

b).  Provide an opinion as to whether 
any identified neck disorder clearly 
and unmistakably preexisted the 
Veteran's military service based on 
available evidence;

c).   If the Veteran is found to have a 
current neck disorder which preexisted 
service, indicate whether the evidence 
of record demonstrates that such 
disorder permanently increased in 
severity during service, and if so, 
whether such worsening constituted 
either the natural progression of the 
disorder, OR whether such worsening 
constituted chronic aggravation due to 
service;

d).  If the Veteran is found to have a 
current neck disorder which did not 
preexist service, indicate whether it 
is at least as likely as not that the 
disorder is etiologically related to 
the Veteran's military service.

The term "aggravation" in the above 
context refers to a permanent worsening 
of the underlying condition, as 
contrasted to temporary or intermittent 
flare-ups of symptomatology which 
resolve with return to the baseline 
level of disability.

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of that 
conclusion as it is to find against it.

The examiner must provide clear 
rationale for his or her opinion with 
references to the evidence of record 
and must provide a discussion of the 
facts and medical principles involved.

2.  The RO/AMC should review the 
examination report to ensure that it is 
in complete compliance with this 
remand.  If deficient in any manner, 
the RO must implement corrective 
procedures at once.

3.  After all development has been 
completed, the RO/AMC should review the 
case again based on the additional 
evidence.  If the benefits sought are 
not granted, the RO/AMC should furnish 
the Veteran and her representative with 
a Supplemental Statement of the Case, 
and should give the Veteran a 
reasonable opportunity to respond 
before returning the record to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


